United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
)
)
and
)
)
U.S. POSTAL SERVICE, POST OFFICE,
)
Little Rock, AK, Employer
)
___________________________________________ )
R.G., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-507
Issued: May 15, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 14, 2006 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ decision dated October 23, 2006 which found that she did not sustain
an injury in the performance of duty. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d)(2), the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof in establishing that she sustained
an injury in the performance of duty on August 24, 2006.
FACTUAL HISTORY
On August 25, 2006 appellant, then a 46-year-old rural carrier, filed a traumatic injury
claim (Form CA-1). On August 24, 2006 before loading her vehicle, she went to the restroom
and noticed a large knot near her navel. Appellant was diagnosed on August 24, 2006 with an
“incisional hernia due to lifting.” The employing establishment controverted the claim.
Appellant stopped work on August 24, 2006.

In an August 24, 2006 disability certificate, from a physician whose signature is illegible,
appellant was placed off work until surgery on August 28, 2006 with the possibility of being off
work for two to three weeks afterwards. The Office also received discharge instructions related
to treatment for repair of a laparoscopic hernia.
By letter dated September 18, 2006, the Office advised appellant that additional factual
and medical evidence was needed. Appellant was requested to provide dates of examination and
treatment, a history of injury given by her to a physician, a detailed description of any findings,
the results of all x-rays and laboratory tests, a diagnosis and course of treatment followed and a
physician’s opinion supported by a medical explanation as to how the reported work incident
caused the claimed injury. The Office explained that the physician’s opinion was crucial to her
claim and allotted her 30 days to submit the requested information.
In an August 28, 2006 operative report, Dr. John S. Lambert, a Board-certified surgeon,
conducted a laparoscopic repair of an incisional hernia. The August 31, 2006 discharge noted
that appellant was given instructions with regard to care for her procedure and recommended a
follow-up appointment on September 8, 2006. The Office also received test results dated
August 24, 2006. Treatment notes related to the August 28, 2006 hernia repair, which are partly
illegible, referenced a January 2006 hernia. The August 24, 2006 note indicated that appellant
telephoned in on August 23, 2006 noting a fist-sized swelling to the left umbilicus.
The Office also received a September 5, 2006 attending physician’s report from a
physician whose signature is illegible. The report indicated that appellant underwent
laparoscopic repair of an incisional hernia on August 28, 2006. The physician checked the box
“yes” in response to whether he believed the condition was caused or aggravated by an
employment activity.
In an October 10, 2006 statement, an employing establishment injury compensation
specialist controverted the claim. She challenged appellant’s statement and referenced the
August 24, 2006 treatment note, which indicated that appellant had called a healthcare provider’s
office on August 23, 2006, the day prior to the alleged August 24, 2006 incident.
By decision dated October 23, 2006, the Office denied appellant’s claim on the grounds
that she did not establish an injury as alleged. The Office found that the medical evidence was
insufficient to establish that appellant’s condition was caused by her employment duties.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing the essential elements of his or her claim, including the fact that the
individual is an “employee of the United States” within the meaning of the Act, that the claim
was timely filed within the applicable time limitation period of the Act2 and that an injury was

1

5 U.S.C. §§ 8101-8193.

2

Joe D. Cameron, 41 ECAB 153 (1989).

2

sustained in the performance of duty.3 These are the essential elements of each compensation
claim, regardless of whether the claim is predicated upon a traumatic injury or an occupational
disease.4
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether a “fact of injury” has been established.
First, the employee must submit sufficient evidence to establish that he or she actually
experienced the employment incident at the time, place and in the manner alleged.5 Second, the
employee must submit sufficient evidence, generally only in the form of medical evidence, to
establish that the employment incident caused a personal injury.6
ANALYSIS
Appellant alleged that she was casing mail and loading her vehicle on August 24, 2006
and noticed a large knot on the left side near her navel. There is no dispute that appellant was
casing mail and loading her vehicle on August 24, 2006. The Office found that the first
component of fact of injury, the claimed incident, occurred as alleged.
However, the medical evidence is insufficient to establish that the employment incident
caused an injury. The medical reports of record do not establish that casing mail and loading her
vehicle on August 24, 2006 caused or contributed to the diagnosed hernia condition. The
medical evidence contains no firm diagnosis, no rationale and no explanation of the mechanism
of injury.
Appellant provided reports from Dr. Lambert, who performed surgery on
August 28, 2006. Dr. Lambert did not address whether any factors of appellant’s employment
caused her hernia condition. Consequently, the Board finds that this evidence is insufficient to
establish appellant’s claim.7 The Office also received the second page of a September 5, 2006
attending physician’s report, from a physician whose signature is illegible. The physician
checked the box “yes” in response to whether he believed the condition was caused or
aggravated by an employment activity. However, the checking of a box “yes” in a form report,
without additional explanation or rationale, is not sufficient to establish causal relationship.8 In
3

James E. Chadden Sr., 40 ECAB 312 (1988).

4

Delores C. Ellyet, 41 ECAB 992 (1990).

5

John J. Carlone, 41 ECAB 354 (1989).

6

Id.

7

To meet his or her burden of proof in establishing an injury in the performance of duty, a claimant must submit
medical evidence on causal relationship between a diagnosed injury and the employment incident. The Board has
held that medical evidence must be in the form of a reasoned opinion by a qualified physician based on a complete
and accurate factual and medical history. Thomas L. Agee, 56 ECAB ___ (Docket No. 05-335, issued
April 19, 2005).
8

Calvin E. King, 51 ECAB 394 (2000); Linda Thompson, 51 ECAB 694 (2000).

3

the present case, there is no reasoned medical evidence from a physician explaining how and
why the employment activities on August 24, 2006 caused or aggravated appellant’s hernia
condition.
Other reports submitted by appellant did not diagnose a specific condition or specifically
address causal relationship.
For these reasons, appellant has not established that the August 24, 2006 employment
incident caused or aggravated a specific injury.
CONCLUSION
The Board finds that appellant has not met her burden of proof in establishing that she
sustained an injury in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the October 23, 2006 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 15, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

